Citation Nr: 0318388	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $541.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises at 
the Regional Office (RO) in St. Petersburg, Florida, that 
denied the benefit sought on appeal.  The appellant, the 
surviving spouse of a veteran who had active service 
reportedly from March 1943 to November 1945 and who died in 
September 1997, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that when the 
appellant was notified of the overpayment of pension benefits 
she responded by questioning the effective date of her 
original award of pension benefits and asserting that she was 
entitled to additional benefits as a widow with one 
dependent.  While the RO addressed the appellant's contention 
that she was entitled to an earlier effective date and 
awarded the appellant pension benefits effective January 1, 
1998, instead of June 1, 1998, it does not appear that the RO 
addressed the appellant's contention that she was entitled to 
additional pension benefits as a widow with one dependent, as 
opposed to a widow with no dependents.  While it is not clear 
that the appellant is entitled to any additional pension 
benefits as a widow with one dependent, such an adjustment to 
the appellant's award would necessarily have an affect on the 
amount of any overpayment the appellant owes.  Therefore this 
matter should be addressed prior to appellate review.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO should ensure 
that the provisions of the Veterans 
Claims Assistance Act of 2000 continued 
to be satisfied, including the 
notification and assistance requirements.

2.  The RO should consider the 
appellant's entitlement to an award of 
pension benefits between January 1, 1998, 
and June 1, 1999, as a widow with one 
dependent.  If the appellant is found to 
be entitled to any additional pension 
benefits the RO should recalculate any 
overpayment that may remain.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant unless she is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




